Slidell, 0. J.
Louis JDvfour, a subject of France, died at Mobile, in the State of Alabama, on the 14th August, 1853. He possessed at the time of his death thirty-five shares in the stock of the Bank of Louisiana. A curator of his succession was appointed in Louisiana, who having converted the assets into cash, ■filed a tableau of distribution, in which a sum of $406 30 was reserved for the State of Louisiana, as a tax of ten per cent under the statute of 1842, which enacts, “that each and every person not being domiciliated in this State, and not being a citizen of any other State or Territory of this Union, who shall be entitled, whether as heir, legatee or donee, with whole or any part of the succession of a person deceased, whether such person shall have died in this State or elsewhere, shall pay a tax of ten per cent, on all sums, or on the value of all property which he may actually receive from said succession, or so much thereof as is situated in this State, after deducting debts due by said succession,” a tax which in the case of the State v. Poydras, as correctly said by the appellant, was held in view of the legisiation in pari materia, to apply even to heirs, citizens of Louisiana, resident in a foreign country.
The enforcement of the tax was resisted by Jean Baptiste and Marie Jeanne Bufour, who are admitted to bo “ heirs of the deceased and French citizens residing in France.” The District Judge ordered the charge for the tax to be stricken from the tableau, and the Treasurer of the State of Louisiana has taken this appeal.
The Court being of opinion, that the rights of the said heirs, vested after the recent Consular Convention between the United States of America and His Majesty, the Emperor of the French, went into effect; that by a reasonable and just interpretation of the terms of said Treaty, the exemption from taxation, *393for which its Seventh Article provides, applies to the present case; that the said provision of said Treaty was within the constitutional power of the President and Senate of the United States, that said provision being constitutionally valid must bo obeyed as supreme law; that consequently the statute of Louisiana has become pro tanto inoperative during the continuance of said Treaty.
It is therefore decreed that the judgment of the District Court be affirmed.
The other Justices concurring, except Mr. Justice Ogden, who dissents.